11/18/2020
                                                                                                 FILED
                                                                                               09/29/2020
                                                                                            Commission on Pracitce
                                                                                             of the Supreme
                                                                                                         Case Court
                                                                                                              Number: PR 20-0039
                                                                                               State of Montana
   EDMUND F. SHEEHY,JR.
   Office pf the State Public Defender
   Conflict Defender Division
   21.1 N. Higgins Ave., Ste. 401
 3
   Missoula, MT 59802
   (406)329-1640
   esheehvamt.wv
                                                                                         FILE
     Attorney for Respondent
                                                                                          NOV 18 2020
                                                                                       Bowen Greenwood
 6                                                                                   Clerk of Supreme Court
                                                                                        State, of Montana

 7                       BEFORE THE COMMISSION ON PRACTICE OF THE

                          SUPREME COURT OF THE STATE OF MONTANA
 9                                        ****** *******

10   IN THE MATTER OF PATRICK SANDEFUR,                 ) Supreme Court No. 20-0039
11   An Attorney at Law,                                ) ODC File Nos. 19-078
                                                        )
12   Respondent.                                        ) CONDITIONAL ADMISSION AND
                                                        ) AFFIDAVIT OF CONSENT r
13

14          STATE OF MONTANA   )
                               : ss.
15
            COUNTY OF MISSOULA )
16
            Patrick Sandefur, being first duly sworn upon oath deposes and affirins as follows.
17
            1.      r am the respondent. I tender my conditional admission and make this affidavit of
18
     consent pursuant to Rule 26, Montana Rules for Lawyer Disciplinary Enforcement (2018), in
19
     exchange for the stated forms of discipline.
20
            2.      I am a lawyer against whom a formal complaint has been filed alleging ethical
21
     misconduct. I am infomied and aware of the allegations against me and understand that; if those
22
     allegations are proved by clear and convincing evidence, thete exist grounds for discipline
23
     against me.
24
            3.      I present this affidavit of consent and my tendered admission to an Adjudicatory
25
     Panel of the Commission on Practice in exchange for the form of discipline described below. If




     CONDITIONAL A DIVIISSION AND AFFIDAVIT OF CONS;ENT- Page                                                      .11
       the Cornmission on Practice approves my tendered adrnission, I acknowledge My tendered

       admission is subject to acceptanc.e Or rejection by the Montana Supreme Court.               If my
 .3   conditional admission is   rejected by either the Comrnission on Practice or the Supreme Court,
 4    then I understand rny admission shall be deerned withdrawn and cannot be tised against rne in
 5     this or any subsequent proceeding.

              4.      My consent to discipline is freely and voluntarily tendered. I am not subject to

      coercion or duress of any kind.        I arn fully aware of the implications of submitting rny
 8    conditional admission and affidavit of consent.

              5.      Consistent with the foregoing, I admit all the allegations in the cOmplaint are true,

      specifically:

                      A.     I was admitted to the practice of law in the State of Mdritana in 1997, at

              which time I toOk the oath required for admission, wherein I agreed to abide by the Rules
13           of Professional Conduct, the Disciplinary Rules adopted by the Suprerne Court, and the
14            highest standards of honesty; justice and morality, including but not limited to, those
15           outlined in parts 3 and 4 of Chapter 61, Title 37, Montana Code Annotated.
16                    B.     I was appointed to represent the three defendants in the underlying
17           complaints.
18                    C.      During the tirne period of July through September; 2019, ODC received
19           grievances from each of the defendants alleging I engaged in unethical conduct while
20           representing them. The grievances were docketed as ODC File Nos. 19-075, 19-076, and ,
21           19-102.
22                    D.     ODC sent the grievances to rne in August (19-075 and 19-076) and
23           October 2019(19-102(, requesting responses to each. I did not respond.
24                    E.     ODC sent second notices of the grievances in Septernber and November,
25           respectively, which were received at my office, again requesting responses.




      .CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 2
                    F.      In a phone conversation with ODC on October 2, 2019, I was granted an
 2          extension to October 11, 2019 to provide my responses in 19-075 and 1.9-076.
 3                    G.    ODC emailed• me on October 28, 2019, reminding me of the missed
 4          deadline and the pending deadline for 19-102. By return email that same day, I advised I "
 5           had been "workihg diligently" to answer the grievanCes and would have them mailed and

            ernailed that day. I did not do so.

                    H.      Despite ODC filing a formal cornplaint:and continued requests by ODC

            for rny respcinse, through my attorney, I did not file rny responses to the three grievances
 9          until late August 2020..
10                  I.      While not charged in the January 15, 2020 Complaint, I adrnit I violated
11          Rule 8.1(a), MRPC, by knowingly making a false Statement when I advised ODC:on
12          October 28, 2019 that the responses would he mailed and emailed that day.
13                  J.      As charged, in the Complaint, by rny conduct outlined above, I admit I
14          repeatedly violated Rule 8.1(b), MRPC,for failing to promptly and diligently respond to
15          ODC's inquiries.
16                  K.      I admit I appeared before the Cornrnission on Practice in July 2019 for a
17          Rule 24, MRLDE, Order to Show Cause hearing for my failure td respond to a prior
18          grievance.
19          6.      I tender my adrnissions in exchange fOr the following forrns of discipline:
20               A.         An admonition by the Commission on Practice to be delivered in writing
21          or orally, at the Cornrnission's discretion.
22,              B.         I understand ODC will advocate for imposition of a 30-day suspension
23          frorn tlie practice of law. I will advocate for a lesser sanction.
24               C.         I further acknowledge the Commission's decision to impose discipline is
25          final unless, within ten days of the Comrnission's decision, the responding lawyer, ODC,




      CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 3
       or.a member of the public fileS a petition with the Clerk of the Supreme Court asking the

       Court to review the decision.

            D.        I agree to the payment of costs incurred by ODC and the Commission on.

       Practice in connection with this. matter.

       DATED this 28'1
                    'day of Septernber 2020.



                                                   Patrick San efur
       STATE OF MONTANA   )
                          ):ss
       COUNTY OF MISSOULA )

       This instrurnent was SIGNED AND SWORN TO before me on this
       2.th::. i          ,- I;Ole              CK SANDEFUIR.
                        NOTARY PUBLIC fof tit             A    ii
                           State of Montan§
                       Residing at Mioatilo, MT
                        My COMMIŠ§bli SOW             —711V/
                          January 31,  2024,        No a y Bun for the State of Montana


      RESPECTFULLY SUBMITTED this ,                ''day of              2020.




                                                   Edmund Sheehy, Attorney for Resp

                                CERTIFICATE OF SERVICE

      I hereby certify that .on this       'Oay of September, 2020, I served • a copy of the

foregoing document on ODC by ernalling a copy to Pamela D. Bucy, Chief Disciplinary Counsel

at: pbucy(amontanaodc.org.


                                                   Edmund Sheehy




CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 4